DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This communication is a NON-FINAL Office Action upon the request for continued examination, filed October 14th, 2020, of Application No. 15/867593, filed January 10th, 2018. The amendments to Claims 1-2, 5-6, 8-9, 11-12, 14, 16, and 18-19, filed October 14th, 2020, have been entered. No claims have been cancelled, and there are no newly presented claims. Claims 1-20 are pending in the application and have been examined on the merits discussed below. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation " wherein the predetermined period of time greater than the predetermined minimum amount of time is adjusted based at least in part on an amount of time associated with interactions of the one or more secondary devices with the mobile device.”  There is insufficient antecedent basis for this limitation in the claim. There is no previous disclosure of a “predetermined period of time or the predetermined minimum amount of time in any claims from which 6 depends. Should Applicant wish to have this limitation examined, the predetermined period of time greater than a predetermined minimum amount of time in any single visit to the respective location.” Appropriate correction is required. 	For the present office action, the examiner will examine claim 6 according to the limitations in claims 8 and 14. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 3-4, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Warren et al. (US 2018/0014161 A1), hereinafter Warren, in view of Srinivasan et al (US 2017/0048660 A1), hereinafter Srinivasan.
	As per claim 1, Warren discloses a system, comprising:
	a processing circuit ([0230] the features described may be implemented in digital electronic circuitry or in computer hardware, firmware, software, or in combinations of them); and 
	logic integrated with the processing circuit, executable by the processing circuit, or integrated with and executable by the processing circuit, the logic being configured to cause the processing circuit to ([0056] the computing device 200 can include one or more processors and a computer-readable storage medium storing instructions executable by the one or more processors to perform operations described herein): 
determine, using a location feature of a mobile device of a user, a plurality of locations visited by the user ([0075] architecture may be implemented in any computing device … including smart phones. [0102] computing device 200 can collect multiple locations over time (T). [0215] architecture 1500 may be implemented in any computing device for generating the features and processes described in reference to FIGS. 1-14, including … smart phones … architecture may include … peripherals interface. [0218] location processor (e.g. GNSS receiver chip) may be connected to peripherals interface to provide geo-referencing); 
	store indication of one or more locations from the plurality of locations visited by the user along with a length of time in which the user visited each of the one or more locations ([0097] computing device 200 can determine that a place or region is a significant location upon determining that … computing device has stayed at the place or region for a sufficient amount of time … records of movement of computing device 200 can include a measured or calculated time of entry into each significant location and a measured or calculated time of exit from each significant location. [0101] computing device 200 can sequentially trace location data through time (T). Sequentially tracing location data can be performed by piggybacking on another application); 
	determine whether the first location of the one or more locations qualifies as a personalized location specific to the user based on interaction of the mobile device with the [environment] at the first location ([0005] the method also includes determining a set of candidate points of interest (POI) in geographical proximity to the location, and obtaining, or each of one or more candidate points of interest of the set … contextual data regarding the candidate point of interest….The particular candidate point of interest is selected based on … an assessment of the contextual data. [0025] each significant location can be associated with an entity POI … a significant location can include a user’s home or work place, i.e. a personalized location specific to the user. [0049] contextual data can include data unique to the computing device, i.e. mobile device, or personalized for a user of the computing device … the mobile device, based on usage on the computing device in an environment in which the computing device is or was present, i.e. at the first location. [0053] the computing device can store or derive contextual data associated with at least one subset of the POIs… for example, the user may have executed a payment transaction using the computing device, i.e. mobile device, at POI 3. Contextual details associated with the payment transaction (e.g. timestamp, merchant name and address, or other business identifier) can be stored on the computing device 200 during the transaction [0058] each location output by the location source can be associated with a POI … a location output may overlap with a location output by the significant location estimator); and 
	categorize the first location as a first personalized location selected from a plurality of personalized locations in response to a determination that the first location is a personalized location specific to the user ([FIG. 4] receive multiple POIs, i.e. a plurality of personalized locations, associated with a geographic location of the mobile device, determine that the significant location is associated with a particular point of interest and then identify a label, i.e. categorize, associated with the significant location based on contextual data associated with the mobile device).	While Warren discloses determining significant locations based off of location data and device usage data, he fails to disclose identifying locations based on interactions with secondary devices. However, Srinivasan discloses the following:	determine a type of one or more secondary devices at a first location of the one or more locations, wherein the one or more secondary devices are owned and/or operated by the user ([0088] In one embodiment, there are several key smart home applications that are enabled by semantic mapping and localization in homes. For example, Smart home services based on interaction with Internet of Things (IoT)/Smart Things: based on the user's semantic secondary devices owned and operated by the user. For example, when the semantic labeling system 400 recognizes that the user is in the living room study area, the semantic labeling system 400 may automatically switch on the lights in the study area of the room and dim the other lights based on the user's preferences by interfacing with the smart switches and plugs offered as IOT devices. If the semantic labeling system 400 recognizes that the resident is in the kitchen and near the refrigerator, i.e. determining the type of secondary device, a Smart reminder may be provided through the refrigerator that milk is low and if it needs to be added to the to-buy list. If the semantic labeling system 400 recognizes that the user is near the sink or dishwasher, it may provide a reminder to start the dishwasher if there are enough dishes);	determine whether the first location of the one or more locations qualifies as a personalized location specific to the user based on interaction of the mobile device with one or more secondary devices at the first location and the type of the one or more secondary devices at the first location ([0054] FIG. 6 shows an example flowchart 600 for an example of activity recognition based on dynamic time warping, according to an embodiment. In the example flowchart 600, the example activity recognizer described is for an eating activity recognition using dynamic time warping. In one embodiment, a combination of electronic devices 120 (e.g., a Smartphone and a wearable device), i.e. an interaction with the mobile device and one secondary device) are used for eating recognition. In one example, sensor data 610. Such as accelerometer sensor data from the first electronic device 120 (FIG. 2; e.g., a wearable device) is used to detect the eating activity. In one embodiment, in a training phase, a series of templates 605 for different types of eating from multiple users are collected, such as eating with hand, a knife and fork, a spoon, chopsticks, etc. [0067] FIG. 8 shows an example 800 of an overview for semantic place labeling… In one embodiment, using the input activity and location trace 810, the observed mapping is computed between user activities and determine a personalized location specific to the user, such as place1 and place2, to a semantic label at block 850, the above observed place mapping is compared to the learned mapping between activities and place labels stored at block 840. For example, the mapping listed below may be a learned mapping for the places of bedroom and kitchen: [0070] Bedroom: sleeping=0.6, reading=0.3, watching TV=0.1[0071] Kitchen: cooking=0.7, washing=0.2, eating=0.1 [0074] In one embodiment, the semantic label is output for each unknown place to generate the semantic place map 860. In the example described above, semantic labels are provided as follows: [0075] Place 1=bedroom [0076] Place 2=kitchen).	wherein the interaction of the mobile device with the one or more secondary devices includes a process selected from the group consisting of: electronic coupling of the mobile device with the one or more secondary devices, sending of information from the mobile device to the one or more secondary devices, receiving information at the mobile device from the one or more secondary devices, and the mobile device causing an action by the one or more secondary devices ([FIG. 1], [0023] FIG. 1 is a schematic view of a communications system 10, in accordance with one embodiment. Communications system 10 may include a communications device that initiates an outgoing communications operation (transmitting device 12) and a communications network 110, which transmitting device 12 may use to initiate and conduct communications operations with other communications devices within communications network 110. For example, communications system 10 may include a 
	As per claim 3, Warren and Srinivasan disclose the system of claim 1, and Warren also discloses the following:
	output to the user on the mobile device and/or the one or more secondary devices a request for confirmation that the first personalized location is correctly categorized ([0064] the confidence level for the identified label can be determined and displayed in the user interface, i.e. on the mobile device, together with the label...the confidence level can be indicated by … presenting a question mark, i.e. request for confirmation, next to a label… allowing a user to confirm that the identified label is accurate); 
	receive a response to the request provided by the user ([0064] the marker can be editable allowing a user to either confirm that the identified label is accurate or to correct the label); and 
	discard the first personalized location in response to the user indicating that the first personalized location is not correctly categorized ([0064] the correction can include labeling a different, more accurate significant location with the identified label).
As per claim 4, Warren and Srinivasan disclose the system of claim 1, and Warren also discloses the following:
	provide context to a relationship between the first location and the user based on the interaction of the mobile device with the user environment at the first location ([0053] the computing device can store or derive contextual data associated with at least one subset of the POIs… for example, the user may have executed a payment transaction, i.e. interacting with the user environment, using the computing device, i.e. mobile device, at POI 3 [0058] each location output by the location source can be associated with a POI … a location output may overlap with a location output by the significant location estimator. [0065] computing device can determine a label for a significant location based on payment transaction data or a history of payment transaction data… for example, if the user is at a restaurant (labeled “Burger Place”) and executes the payment application on the computing device, i.e. mobile device, to complete a transaction with the restaurant, then the payment application can store … the merchant name “Burger Place” as payment transaction data. The label “Burger Place” has meaning to the user because the user purchased food at the Burger Place one or more times in the past.) 	Warren discloses a system in which a user interacts with a user environment via a mobile device. However, Warren fails to explicitly disclose that interacting with the user environment includes interacting with one or more secondary devices, however, Srinivasan discloses the following:
	wherein a user interacting with an environment includes a mobile device interacting with one or more secondary devices ([0049] In one embodiment, the device localizer processor 430 infers or determines the location of the user's electronic device(s) 120, either at indoor or outdoor granularity using simultaneous localization and mapping techniques for an indoor location or GPS/Wi-Fi based approaches for outdoor location determination. [0088] In one embodiment, there are several key smart home applications that are enabled by semantic mapping and localization in homes. For example, Smart home services based on secondary devices. For example, when the semantic labeling system 400 recognizes that the user is in the living room study area, the semantic labeling system 400 may automatically switch on the lights in the study area of the room and dim the other lights based on the user's preferences by interfacing with the smart switches and plugs offered as IOT devices. If the semantic labeling system 400 recognizes that the resident is in the kitchen and near the refrigerator a Smart reminder may be provided through the refrigerator that milk is low and if it needs to be added to the to-buy list. If the semantic labeling system 400 recognizes that the user is near the sink or dishwasher, it may provide a reminder to start the dishwasher if there are enough dishes)	Warren and Srinivasan are analogous references, as they both teach methods of determining a location type based on interaction with user devices. Warren discloses a system in which a location type may be determined based off of user activities. Srinivasan discloses a system in which location type may be determined based on user activities, including interactions with secondary devices owned and operated by the user. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Warren and Srinivasan. Warren clearly motivates the teachings of Srinivasan, as Warren teaches identifying a location based off of a user interacting with the user’s environment, i.e. using a mobile phone to complete an in-person transaction, and Srinivasan specifies that these interactions may be with secondary devices owned and operated by the user. Combining Warren and Srinivasan allows for a wider range of detected environmental interactions, and therefore more relevant data that can assist the system in determining a location.
	As per claim 7, Warren and Srinivasan disclose the system of claim 1, and Warren also discloses the following:
output the first personalized location to one or more advertisers for use in provision of notifications to the mobile device based on gathered data ([0234] some aspects of the subject matter of this specification include gathering and use of data available from various sources to improve services, i.e. services based on gathered data, a computing device can provide to a user. This gathered data may identify a particular location or address based on device usage. Such personal information data can include location based data, i.e. the first personalized location. [0236] in the case of advertisement delivery services, the present technology can be configured to allow users to select to “opt in” or “opt out” of participation in the collection of personal information data, i.e. output the first personalized location to one or more advertisers, during registration for services.)	While Warren discloses outputting a location based on gathered data, they fail to specify that the gathered data includes the type of the one or more secondary devices. However, Srinivasan discloses the following:	gathered data includes the type of the one or more secondary devices ([0088] If the semantic labeling system 400 recognizes that the resident is in the kitchen and near the refrigerator, a Smart reminder may be provided through the refrigerator, i.e. the system is aware of the type of the one or more secondary devices, that milk is low and if it needs to be added to the to-buy list	Warren and Srinivasan are analogous references, as they both teach methods of determining a location type based on interaction with user devices. Warren discloses a system in which a location type may be determined based off of user activities. Srinivasan discloses a system in which location type may be determined based on user activities, including interactions with secondary devices owned and operated by the user. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Warren and Srinivasan. Warren clearly motivates the teachings of Srinivasan, as Warren teaches identifying a location based off of a user interacting with the user’s environment, i.e. .
Claims 2, 14-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Warren, in view of Srinivasan, and further in view of Trundle et al. (US 8,456,293 B1), hereinafter Trundle.
	As per claim 2, Warren and Srinivasan disclose the system of claim 1, and Warren also discloses the system of claim 1 comprising logic configured to:
	wherein a personalized location specific to the user is a physical location previously visited by the user that has predetermined characteristics that are determinable from the interaction of the mobile device with [a user environment] ([0046] a significant location, i.e. personalized location specific to the user, can be … a location that the user has visited several times in the past. [0051] the contextual data can include any information derived or inferred by the computing device, i.e. mobile device, based on usage on the computing device in an environment in which the computing device is or was present. [0053] the computing device can store or derive contextual data associated with at least one subset of the POIs… for example, the user may have executed a payment transaction, i.e. interacting with a user environment, using the computing device, i.e. mobile device, at POI 3 [0058] each location output by the location source can be associated with a POI … a location output may overlap with a location output by the significant location estimator. [0083] the contextual data sources can include point if interest data that describes one or more attributes, characteristics, or properties of one or more POIs.) 
	Warren discloses using contextual data to determine if a location is a personalized specific location. Warren shows an embodiment in which the contextual data comprises data gathered after a user uses their smart device to execute a payment transaction at a wherein a user interacting with an environment includes a mobile device interacting with one or more secondary devices] ([0049] In one embodiment, the device localizer processor 430 infers or determines the location of the user's electronic device(s) 120, either at indoor or outdoor granularity using simultaneous localization and mapping techniques for an indoor location or GPS/Wi-Fi based approaches for outdoor location determination. [0088] In one embodiment, there are several key smart home applications that are enabled by semantic mapping and localization in homes. For example, Smart home services based on interaction with Internet of Things (IoT)/Smart Things: based on the user's semantic location, the system may enable several context-aware services on Smart appliances in homes and Smart Things devices, i.e. secondary devices. For example, when the semantic labeling system 400 recognizes that the user is in the living room study area, the semantic labeling system 400 may automatically switch on the lights in the study area of the room and dim the other lights based on the user's preferences by interfacing with the smart switches and plugs offered as IOT devices. If the semantic labeling system 400 recognizes that the resident is in the kitchen and near the refrigerator a Smart reminder may be provided through the refrigerator that milk is low and if it needs to be added to the to-buy list. If the semantic labeling system 400 recognizes that the user is near the sink or dishwasher, it may provide a reminder to start the dishwasher if there are enough dishes).	enable execution of an action by the one or more secondary devices in response to the user entering and/or exiting the first personalized location ([0088] when the semantic labeling system 400 recognizes that the user is in the living room study area, the semantic labeling system 400 may automatically switch on the lights in the study area of the room and dim the other lights based on the user's preferences by interfacing with the smart select at least one notification specific to the first personalized location from amongst a plurality of notifications prior to outputting the at least one notification to the [secondary] device in response to the user being located at the first personalized location ([0088] If the semantic labeling system 400 recognizes that the resident is in the kitchen and near the refrigerator, a Smart reminder may be provided through the refrigerator that milk is low and if it needs to be added to the to-buy list. If the semantic labeling system 400 recognizes that the user is near the sink or dishwasher, it may provide a reminder to start the dishwasher if there are enough dishes.	Warren and Srinivasan are analogous references, as they both teach methods of determining a location type based on interaction with user devices. Warren discloses a system in which a location type may be determined based off of user activities. Srinivasan discloses a system in which location type may be determined based on user activities, including interactions with secondary devices owned and operated by the user. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Warren and Srinivasan. Warren clearly motivates the teachings of Srinivasan, as Warren teaches identifying a location based off of a user interacting with the user’s environment, i.e. using a mobile phone to complete an in-person transaction, and Srinivasan specifies that these interactions may be with secondary devices owned and operated by the user. Combining Warren and Srinivasan allows for a wider range of detected environmental interactions, and therefore more relevant data that can assist the system in determining a location.
	While the combination of Warren and Srinivasan disclose determining a location type based on interactions with secondary devices, they fail to disclose delivering notifications to a mobile device. Trundle discloses the following:
	enable execution of an action by the one or more secondary devices in response to the user entering and/or exiting the first personalized location ([Col. 3, lines 48-58] The select at least one notification specific to the first personalized location from amongst a plurality of notifications prior to outputting the at least one notification to the mobile device in response to the user being located at the first personalized location ([Col. 10, lines 8-21, 45-48] The monitoring application server 230 is an electronic device configured to execute programs and exchange communications with the monitoring system 210 and the client device 240 over the network 205. For example, the monitoring application server 230 may be configured to execute a program that provides monitoring services and provides personalized relevant electronic content based on sensor data received from the monitoring system 210. In this example, the monitoring application server 230 may exchange communications with the monitoring system 210 to receive sensor data and may exchange communications with the client device 240 to present, to a user, personalized relevant electronic content that is selected based on the received sensor data… client device 240 may include a cellphone, a smartphone, a tablet PC, a personal digital assistant (PDA), or any other portable device configured to communicate over a network and display information [Col. 17, Lines 9-17] advertisement management server 350 manages a database of available advertising content… wherein the at least one notification of the plurality of notifications is selected based on a predefined schedule ([[Col. 16, line 50-Col. 17, line 8] When the sensor data indicates that weekday (i.e., Monday through Friday) sensor activity increases within two hours after 2:15 pm, the network operations center 340 may determine that the sensor data matches a profile of individuals that have school-age children because individuals that have school-age children typically have increases in sensor activity within two hours after 2:15 pm. The school-age children profile represents a long term attribute the network operations center 340 may determine for the customer. The network operations center 340 determines a customer profile based on the attributes of the customer determined based on the sensor data and the accessed customer data (414) and makes customer profile data accessible to the advertisement management server 350 (416). For example, the network operations center 340 may determine a customer profile that includes attributes of customer included in the accessed customer data (e.g., name, age, gender, address, employer, etc.) and also includes the attributes of the customer determined based on the received sensor data (e.g., just home with no dinner, School-age children, etc.). The network operations center 340 may make the customer profile data accessible to the advertisement management server 350 by sending the customer profile data to the advertisement management server 350 in electronic communications or storing the customer profile data in electronic storage accessible by the advertisement management server 350), 	wherein the schedule is selected from the group consisting of: 	every nth visit to the first personalized location where n is an integer of one or more, once a day, once a week, once a month, and a predetermined amount of time after a previous purchase ([Col. 7, line 56-Col. 8, line 11] the selected electronic content is sent to See also [Col. 16, line 50-Col. 17, line 8]), 	wherein the at least one notification is based at least in part on a time associated with the action performed by the one or more secondary devices at the first personalized location ([Col. 26, lines 22-29; Table 2] The delivery time field [in Table 2] refers to the time in See also [Col. 25, lines 29-41]; [Col. 26, lines 9-21]).	The combination of Warren and Srinivasan is analogous to Trundle, as both disclose methods of location determination based on interactions with the environment and interactions with secondary devices, as well as determining a location based on these interactions. However, Warren and Srinivasan fail to disclose providing notifications to mobile devices based on these interactions. Trundle discloses a home system that may determine a label for a location in a home (e.g., the bedroom of a child) based off of interactions between a user/user device and at least one secondary device ([Col. 23, lines 24-34]). Trundle’s system also discloses additional [secondary] devices, such as televisions, smart-appliances, window and door sensors, etc…, that gather data to be used when determining relevant advertisements [notifications] to present to the user on either a secondary device, or the user’s connected mobile device. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Trundle into Warren and Srinivasan. Incorporating providing notifications to a mobile device into Srinivasan’s disclosure of providing notifications to secondary devices allows for the disclosed service to be available to more users, as, for example, smart-appliance displays are not required. Furthermore, providing notifications according to a predetermined schedule increases the desired reaction to the content. As an example, if the notifications are not released on a schedule, the user may not be home when a notification is provided.  
	As per claim 14, Warren discloses a method comprising:
	determining, using a location feature of a mobile device of a user, a plurality of locations each visited by the user, for a predetermined period of time greater than a predetermined minimum amount of time in any single visit to the respective location ([0075] architecture may be implemented in any computing device … including smart phones. [0102] computing device 200 can collect multiple locations over time (T). [0108] computing device 200 can search locations where computing device 200 visited previously, i.e. a plurality of locations each visited by a user [0109] Upon detecting one or more hints, computing device 200 can use a shorter time period, for example, five minutes, as a threshold, i.e. a predetermined period of time, for determining a location cluster or significant location. More hints can correspond to shorter threshold. Accordingly, computing device 200 can determine a significant location upon detecting a location of the computing device, when the short time threshold is satisfied [0215] architecture 1500 may be implemented in any computing device for generating the features and processes described in reference to FIGS. 1-14, including … smart phones … architecture may include … peripherals interface. [0218] location processor (e.g. GNSS receiver chip) may be connected to peripherals interface to provide geo-referencing); 
	storing indication of one or more locations from the plurality of locations visited by the user along with a length of time in which the user visited each of the one or more locations ([0097] computing device 200 can determine that a place or region is a significant location upon determining that … computing device has stayed at the place or region for a sufficient amount of time … records of movement of computing device 200 can include a measured or calculated time of entry into each significant location and a measured or calculated time of exit from each significant location. [0101] computing device 200 can sequentially trace location data through time (T). Sequentially tracing location data can be performed by piggybacking on another application); 	determining whether a first location of the one or more locations qualifies as a personalized location specific to the user based on interaction of the mobile device with a user environment at the first location ([0005] the method also includes determining a set of candidate points of interest (POI) in geographical proximity to the location, and obtaining, or a personalized location specific to the user. [0049] contextual data can include data unique to the computing device, i.e. mobile device, or personalized for a user of the computing device … the contextual data can include data collected based on the user’s usage of the computing device. [0051] the contextual data can include any information derived or inferred by the computing device, i.e. mobile device, based on usage on the computing device in an environment in which the computing device is or was present, i.e. at the first location. [0053] the computing device can store or derive contextual data associated with at least one subset of the POIs… for example, the user may have executed a payment transaction, i.e. interacting with a user environment, using the computing device, i.e. mobile device, at POI 3 [0058] each location output by the location source can be associated with a POI … a location output may overlap with a location output by the significant location estimator); 	wherein the predetermined period of time is adjusted for further analysis of the other locations, ([0109] Upon detecting one or more hints, computing device 200 can use a shorter time period, for example, five minutes, as a threshold for determining a location cluster or significant location. More hints can correspond to shorter threshold. Accordingly, computing device 200 can determine a significant location upon detecting a location of the computing device, when the short time threshold is satisfied. [0110] If no hint is found, computing device 200 can use a longer time period, for example, 20 minutes, as a threshold for determining a location cluster or significant location, i.e. the predetermined period of time is adjusted)
	categorizing the first location as a first personalized location selected from a plurality of personalized locations in response to a determination that the first location is a personalized location specific to the user ([FIG. 4] receive multiple POIs, i.e. a plurality of personalized locations, associated with a geographic location of the mobile device, determine that the significant location is associated with a particular point of interest and then identify a label, i.e. categorize, associated with the significant location based on contextual data associated with the mobile device).
	While Warren discloses determining significant locations based off of location data and device usage data, he fails to disclose identifying locations based on interactions with secondary devices. However, Srinivasan discloses the following:	determine a type of one or more secondary devices at a first location of the one or more locations, wherein the one or more secondary devices are owned and/or operated by the user ([0088] In one embodiment, there are several key smart home applications that are enabled by semantic mapping and localization in homes. For example, Smart home services based on interaction with Internet of Things (IoT)/Smart Things: based on the user's semantic location, the system may enable several context-aware services on Smart appliances in homes and Smart Things devices, i.e. secondary devices owned and operated by the user. For example, when the semantic labeling system 400 recognizes that the user is in the living room study area, the semantic labeling system 400 may automatically switch on the lights in the study area of the room and dim the other lights based on the user's preferences by interfacing with the smart switches and plugs offered as IOT devices. If the semantic labeling system 400 recognizes that the resident is in the kitchen and near the refrigerator, i.e. determining the type of secondary device, a Smart reminder may be provided through the refrigerator that milk is low and if it needs to be added to the to-buy list. If the semantic labeling system 400 recognizes that the user is near the sink or dishwasher, it may provide a reminder to start the dishwasher if there are enough dishes [0090] In one embodiment, the semantic labeling system 400 determines multiple locations based on activities and identification (e.g., device identification));	determine whether the first location of the one or more locations qualifies as a personalized location specific to the user based on interaction of the mobile device with one or more secondary devices at the first location and the type of the one or more secondary devices at the first location ([0054] FIG. 6 shows an example flowchart 600 for an example of activity recognition based on dynamic time warping, according to an embodiment. In the example flowchart 600, the example activity recognizer described is for an eating activity recognition using dynamic time warping. In one embodiment, a combination of electronic devices 120 (e.g., a Smartphone and a wearable device), i.e. an interaction with the mobile device and one secondary device) are used for eating recognition. In one example, sensor data 610. Such as accelerometer sensor data from the first electronic device 120 (FIG. 2; e.g., a wearable device) is used to detect the eating activity. In one embodiment, in a training phase, a series of templates 605 for different types of eating from multiple users are collected, such as eating with hand, a knife and fork, a spoon, chopsticks, etc. [0067] FIG. 8 shows an example 800 of an overview for semantic place labeling… In one embodiment, using the input activity and location trace 810, the observed mapping is computed between user activities and semantic places at block 820 and stored in block 830 (e.g., in memory, a database, a storage device on an electronic device 120 or server 133, FIG. 2). In one example, two example places with different distributions of user activities are listed below: [0068] Place 1: sleeping=0.8, reading=0.15, watching TV=0.05 [0069] Place 2: cooking=0.8, washing=0.1, eating=0.1 To map places, i.e. determine a personalized location specific to the user, such as place1 and place2, to a semantic label at block 850, the above observed place mapping is compared to the learned mapping between activities and place labels stored at block 840. For example, the mapping listed below may be a learned mapping for the places of bedroom and kitchen: [0070] Bedroom: sleeping=0.6, reading=0.3, watching TV=0.1[0071] Kitchen: cooking=0.7, washing=0.2, eating=0.1 [0074] In one embodiment, the semantic label is output for each unknown place to generate the semantic place map 860. In the example described above, semantic labels are provided as follows: wherein the interaction includes monitored activity by the mobile device of the one or more secondary devices, ([0088] when the semantic labeling system 400 recognizes that the user is in the living room study area, i.e. the mobile device is detected, the semantic labeling system 400 may automatically switch on the lights in the study area of the room and dim the other lights based on the user's preferences by interfacing with the smart switches and plugs offered as IOT devices);	wherein the monitored activity corresponds to the type of the one or more secondary devices and a category of the first location ([0063] One embodiment uses a manual map creation technique. This technique relates to manually creating the map between user activities and the semantic place category based on domain knowledge about the activities people perform in places. In one example, domain-specific map pings may be manually created for different domains, such as places in a shopping mall, a home, outdoor places, etc. [0088] If the semantic labeling system 400 recognizes that the resident is in the kitchen and near the refrigerator, i.e. monitored activity corresponding to a type of secondary device, a Smart reminder may be provided through the refrigerator that milk is low and if it needs to be added to the to-buy list); and	 enabling execution of an action by the one or more secondary devices in response to the user entering and/or exiting the first personalized location ([0088] in the semantic labeling system 400 recognizes that the user is in the living room study area, i.e. in response to the user entering the first personalized location, the semantic labeling system 400 may automatically switch on the lights, i.e. execution of an action, in the study area of the room and dim the other lights based on the user's preferences by interfacing with the smart switches secondary devices).	select at least one notification specific to the first personalized location from amongst a plurality of notifications prior to outputting the at least one notification to the [secondary] device in response to the user being located at the first personalized location ([0088] If the semantic labeling system 400 recognizes that the resident is in the kitchen and near the refrigerator, a Smart reminder may be provided through the refrigerator that milk is low and if it needs to be added to the to-buy list. If the semantic labeling system 400 recognizes that the user is near the sink or dishwasher, it may provide a reminder to start the dishwasher if there are enough dishes.
	Warren and Srinivasan are analogous references, as they both teach methods of determining a location type based on interaction with user devices. Warren discloses a system in which a location type may be determined based off of user activities. Srinivasan discloses a system in which location type may be determined based on user activities, including interactions with secondary devices owned and operated by the user. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Warren and Srinivasan. Warren clearly motivates the teachings of Srinivasan, as Warren teaches identifying a location based off of a user interacting with the user’s environment, i.e. using a mobile phone to complete an in-person transaction, and Srinivasan specifies that these interactions may be with secondary devices owned and operated by the user. Combining Warren and Srinivasan allows for a wider range of detected environmental interactions, and therefore more relevant data that can assist the system in determining a location.	While the combination of Warren and Srinivasan disclose determining a location type based on interactions with secondary devices, they fail to disclose delivering notifications to a mobile device. Trundle discloses the following:
	enable execution of an action by the one or more secondary devices in response to the user entering and/or exiting the first personalized location ([Col. 3, lines 48-58] The selecting at least one notification specific to the first personalized location from amongst a plurality of notifications prior to outputting the at least one notification to the mobile device in response to the user being located at the first personalized location ([Col. 10, lines 8-21, 45-48] The monitoring application server 230 is an electronic device configured to execute programs and exchange communications with the monitoring system 210 and the client device 240 over the network 205. For example, the monitoring application server 230 may be configured to execute a program that provides monitoring services and provides personalized relevant electronic content based on sensor data received from the monitoring system 210. In this example, the monitoring application server 230 may exchange communications with the monitoring system 210 to receive sensor data and may exchange communications with the client device 240 to present, to a user, personalized relevant electronic content that is selected based on the received sensor data… client device 240 may include a cellphone, a smartphone, a tablet PC, a personal digital assistant (PDA), or any other portable device configured to communicate over a network and display information [Col. 17, Lines 9-17] advertisement management server 350 manages a database of available advertising content… wherein the at least one notification of the plurality of notifications is selected based on a predefined schedule ([[Col. 16, line 50-Col. 17, line 8] When the sensor data indicates that weekday (i.e., Monday through Friday) sensor activity increases within two hours after 2:15 pm, the network operations center 340 may determine that the sensor data matches a profile of individuals that have school-age children because individuals that have school-age children typically have increases in sensor activity within two hours after 2:15 pm. The school-age children profile represents a long term attribute the network operations center 340 may determine for the customer. The network operations center 340 determines a customer profile based on the attributes of the customer determined based on the sensor data and the accessed customer data (414) and makes customer profile data accessible to the advertisement management server 350 (416). For example, the network operations center 340 may determine a customer profile that includes attributes of customer included in the accessed customer data (e.g., name, age, gender, address, employer, etc.) and also includes the attributes of the customer determined based on the received sensor data (e.g., just home with no dinner, School-age children, etc.). The network operations center 340 may make the customer profile data accessible to the advertisement management server 350 by sending the customer profile data to the advertisement management server 350 in electronic communications or storing the customer profile data in electronic storage accessible by the advertisement management server 350), 	wherein the schedule is selected from the group consisting of: 	every nth visit to the first personalized location where n is an integer of one or more, once a day, once a week, once a month, and a predetermined amount of time after a previous purchase ([Col. 7, line 56-Col. 8, line 11] the selected electronic content is sent to See also [Col. 16, line 50-Col. 17, line 8]).	The combination of Warren and Srinivasan is analogous to Trundle, as both disclose methods of location determination based on interactions with the environment and interactions with secondary devices, as well as determining a location based on these interactions. 
	As per claim 15, Warren, Srinivasan, and Trundle disclose the method of claim 14, and the prior art in combination also discloses the following:
	wherein a personalized location specific to the user is a physical location previously visited by the user that has predetermined characteristics that are determinable from the interaction of the mobile device [with the one or more secondary devices] (Warren [0046] a significant location, i.e. personalized location specific to the user, can be … a location that the user has visited several times in the past. [0051] the contextual data can include any information derived or inferred by the computing device, i.e. mobile device, based on usage on the computing device in an environment in which the computing device is or was present. [0053] the computing device can store or derive contextual data associated with at least one subset of the POIs… for example, the user may have executed a payment interacting with a user environment, using the computing device, i.e. mobile device, at POI 3 [0058] each location output by the location source can be associated with a POI … a location output may overlap with a location output by the significant location estimator. [0083] the contextual data sources can include point if interest data that describes one or more attributes, characteristics, or properties of one or more POIs.) 
	Warren discloses using contextual data to determine if a location is a personalized specific location. Warren shows an embodiment in which the contextual data comprises data gathered after a user uses their smart device to execute a payment transaction at a personalized location, i.e. interacting with the user environment. However, Warren fails to explicitly disclose that interacting with the user environment includes interacting with one or more secondary devices, however, Srinivasan discloses the following: 	wherein a user interacting with an environment includes a mobile device interacting with one or more secondary devices (Srinivasan [0049] In one embodiment, the device localizer processor 430 infers or determines the location of the user's electronic device(s) 120, either at indoor or outdoor granularity using simultaneous localization and mapping techniques for an indoor location or GPS/Wi-Fi based approaches for outdoor location determination. [0088] In one embodiment, there are several key smart home applications that are enabled by semantic mapping and localization in homes. For example, Smart home services based on interaction with Internet of Things (IoT)/Smart Things: based on the user's semantic location, the system may enable several context-aware services on Smart appliances in homes and Smart Things devices, i.e. secondary devices. For example, when the semantic labeling system 400 recognizes that the user is in the living room study area, the semantic labeling system 400 may automatically switch on the lights in the study area of the room and dim the other lights based on the user's preferences by interfacing with the smart switches and plugs offered as IOT devices. If the semantic labeling system 400 recognizes that the resident is in the kitchen and near the refrigerator a Smart reminder may be provided through the 
	As per claim 16, Warren, Srinivasan, and Trundle disclose the method of claim 14, and Warren also discloses the following:
	outputting to the user on the mobile device and/or the one or more secondary devices a request for confirmation that the first personalized location is correctly categorized ([0064] the confidence level for the identified label can be determined and displayed in the user interface, i.e. mobile device, together with the label...the confidence level can be indicated by … presenting a question mark, i.e. request for confirmation, next to a label… allowing a user to confirm that the identified label is accurate); 
	receiving a response to the request provided by the user ([0064] the marker can be editable allowing a user to either confirm that the identified label is accurate or to correct the label); and
discarding the first personalized location in response to the user indicating that the first personalized location is not correctly categorized. ([0064] the correction can include labeling a different, more accurate significant location with the identified label).
	As per claim 17, Warren, Srinivasan, and Trundle disclose the method of claim 14, and Warren also discloses the following:
	providing context to a relationship between the first location and the user based on the interaction of the mobile device with the user environment at the first location ([0053] the computing device can store or derive contextual data associated with at least one subset of the POIs… for example, the user may have executed a payment transaction, i.e. interacting with a user environment, using the computing device, i.e. mobile device, at POI 3 [0058] each location output by the location source can be associated with a POI … a location output may overlap with a location output by the significant location estimator. [0065] computing device can determine a label for a significant location based on payment transaction data or a history of payment transaction data… for example, if the user is at a restaurant (labeled “Burger Place”) and executes the payment application on the computing device, i.e. mobile device, to complete a transaction with the restaurant, then the payment application can store … the merchant name “Burger Place” as payment transaction data. The label “Burger Place” has meaning to the user because the user purchased food at the Burger Place one or more times in the past.) 
	Warren discloses using contextual data to determine if a location is a personalized specific location. Warren shows an embodiment in which the contextual data comprises data gathered after a user uses their smart device to execute a payment transaction at a personalized location, i.e. interacting with the user environment. However, Warren fails to explicitly disclose that interacting with the user environment includes interacting with one or more secondary devices, however, Srinivasan discloses the following: 	wherein a user interacting with an environment includes a mobile device interacting with one or more secondary devices ([0049] In one embodiment, the device localizer processor 430 infers or determines the location of the user's electronic device(s) 120, either at indoor or outdoor granularity using simultaneous localization and mapping techniques for an indoor location or GPS/Wi-Fi based approaches for outdoor location determination. [0088] In one embodiment, there are several key smart home applications that are enabled by semantic mapping and localization in homes. For example, Smart home services based on interaction with Internet of Things (IoT)/Smart Things: based on the user's semantic location, the system may enable several context-aware services on Smart appliances in homes and Smart Things devices, i.e. secondary devices. For example, when the semantic labeling system 400 recognizes that the user is in the living room study area, the semantic labeling system 400 may automatically switch on the lights in the study area of the room and dim the other lights based on the user's preferences by interfacing with the smart switches and plugs offered as IOT devices. If the semantic labeling system 400 recognizes that the resident is in the kitchen and near the refrigerator a Smart reminder may be provided through the refrigerator that milk is low and if it needs to be added to the to-buy list. If the semantic labeling system 400 recognizes that the user is near the sink or dishwasher, it may provide a reminder to start the dishwasher if there are enough dishes)	Warren and Srinivasan are analogous references, as they both teach methods of determining a location type based on interaction with user devices. Warren discloses a system in which a location type may be determined based off of user activities. Srinivasan discloses a system in which location type may be determined based on user activities, including interactions with secondary devices owned and operated by the user. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Warren and Srinivasan. Warren clearly motivates the teachings of Srinivasan, as Warren teaches identifying a location based off of a user interacting with the user’s environment, i.e. using a mobile phone to complete an in-person transaction, and Srinivasan specifies that these 
	As per claim 20, Warren, Srinivasan, and Trundle disclose the method of claim 14, and Warren also discloses the following:
	outputting the first personalized location to one or more advertisers for use in provision of notifications to the mobile device based on gathered data, wherein the first personalized location is a home ([0025] each significant location can be associated with an entity POI … a significant location can include a user’s home [0234] some aspects of the subject matter of this specification include gathering and use of data available from various sources to improve services a computing device can provide to a user. This gathered data may identify a particular location or address based on device usage. Such personal information data can include location based data, i.e. the first personalized location. [0236] in the case of advertisement delivery services, the present technology can be configured to allow users to select to “opt in” or “opt out” of participation in the collection of personal information data, i.e. output the first personalized location to one or more advertisers, during registration for services).	wherein an event comprises detecting a user entering/exiting the home ([0098] In addition to significant locations, the records of movement can include transitions between the significant locations. Each transition from a first significant location to a second significant location can be associated with a transition begin timestamp indicating a time computing device 200 leaves the first significant location, i.e. detecting a user entering/exiting, and a transition end timestamp indicating a time computing device 200 enters the second significant location, i.e. home).	output the first personalized location to one or more advertisers for use in provision of notifications to the mobile device based on gathered data ([0234] some aspects of the subject matter of this specification include gathering and use of data available services based on gathered data, a computing device can provide to a user. This gathered data may identify a particular location or address based on device usage. Such personal information data can include location based data, i.e. the first personalized location. [0236] in the case of advertisement delivery services, the present technology can be configured to allow users to select to “opt in” or “opt out” of participation in the collection of personal information data, i.e. output the first personalized location to one or more advertisers, during registration for services.)	While Warren discloses outputting a location based on gathered data, that a personalized location is a home, and an event may be detecting a user entering/exiting a home, they fail to specify that the gathered data includes the type of the one or more secondary devices, or that notifications are provided based on an event. However, Srinivasan discloses the following:	gathered data includes the type of the one or more secondary devices ([0088] If the semantic labeling system 400 recognizes that the resident is in the kitchen and near the refrigerator, a Smart reminder may be provided through the refrigerator, i.e. the system is aware of the type of the one or more secondary devices, that milk is low and if it needs to be added to the to-buy list)	providing notifications associated with the home in response to an event ([0088] If the semantic labeling system 400 recognizes that the resident is in the kitchen and near the refrigerator, i.e. an event, a Smart reminder may be provided through the refrigerator that milk is low and if it needs to be added to the to-buy list, i.e. notifications associated with the home)	Warren and Srinivasan are analogous references, as they both teach methods of determining a location type based on interaction with user devices. Warren discloses a system in which a location type may be a home, and the system can also detect when a user is entering/exiting a home. Srinivasan discloses a system in which location type may be specific rooms in homes, a home automation controller, and actions caused by entering/exiting a home. .
Claims 5-6 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Warren, in view of Srinivasan, and further in view of Skinder et al. (US 2014/0232569 A1), hereinafter Skinder.
	As per claim 5, Warren and Srinivasan disclose the system of claim 1, and Warren also discloses the following:
	track the interaction of the mobile device with the user environment at the first location over time ([0053] contextual details associated with the payment transaction can be stored on the computing device, i.e. mobile device, during the transaction. The contextual details associated with payment transactions can further show that the user has not executed a payment transaction at any of the other POIs in the subset of POIs over a specified period of time); 
	determine a trend of usage of the one or more environments at the first location over time that indicate one or more characteristics of the first location ([0083] the contextual data sources can include point if interest data that describes one or more attributes, characteristics, or properties of one or more POIs. For example, the POI data can include hours of operation, a textual description, a favorability, a popularity, a category, and so forth. [0085] as another example, to differentiate between multiple POIs, the context analyzer can determine a popularity of each of the POIs…the popularity of a POI can correlate to or reflect a number of a trend of usage.); 	determine that the trend of usage indicates activities that are performed at the first personalized location selected from the plurality of personalized locations ([0085] As another example, to differentiate between multiple POIs, the context analyzer 212 can determine a popularity of each of the POIs . In some cases, the popularity of a POI can correlate to or reflect a number of times that the POI was visited by the user of the computing device 200 and / or by other users in the past. This information can be stored as POI data 316. Based on the POI data 316, the context analyzer 212 can favor POIs that are more popular than others. For instance, the computing device 200 can be located next to two POIs, each having an equal or nearly equal likelihood of being a significant location. If one of the POIs is more popular than the other, i.e. based on the trend of usage, the context analyzer 212 can assign the label of the more popular POI to the significant location, i.e. activities are performed at the first personalized location).
	Warren discloses a system in which a user interacts with a user environment via a mobile device, and these interactions are tracked to determine a trend of usage. However, Warren fails to explicitly disclose that interacting with the user environment includes interacting with one or more secondary devices, however, Srinivasan discloses the following:
	wherein a user interacting with an environment includes a mobile device interacting with one or more secondary devices ([0049] In one embodiment, the device localizer processor 430 infers or determines the location of the user's electronic device(s) 120, either at indoor or outdoor granularity using simultaneous localization and mapping techniques for an indoor location or GPS/Wi-Fi based approaches for outdoor location determination. [0088] In one embodiment, there are several key smart home applications that are enabled by semantic mapping and localization in homes. For example, Smart home services based on interaction with Internet of Things (IoT)/Smart Things: based on the user's semantic location, the secondary devices. For example, when the semantic labeling system 400 recognizes that the user is in the living room study area, the semantic labeling system 400 may automatically switch on the lights in the study area of the room and dim the other lights based on the user's preferences by interfacing with the smart switches and plugs offered as IOT devices. If the semantic labeling system 400 recognizes that the resident is in the kitchen and near the refrigerator a Smart reminder may be provided through the refrigerator that milk is low and if it needs to be added to the to-buy list. If the semantic labeling system 400 recognizes that the user is near the sink or dishwasher, it may provide a reminder to start the dishwasher if there are enough dishes)	Warren and Srinivasan are analogous references, as they both teach methods of determining a location type based on interaction with user devices. Warren discloses a system in which a location type may be determined based off of user activities. Srinivasan discloses a system in which location type may be determined based on user activities, including interactions with secondary devices owned and operated by the user. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Warren and Srinivasan. Warren clearly motivates the teachings of Srinivasan, as Warren teaches identifying a location based off of a user interacting with the user’s environment, i.e. using a mobile phone to complete an in-person transaction, and Srinivasan specifies that these interactions may be with secondary devices owned and operated by the user. Combining Warren and Srinivasan allows for a wider range of detected environmental interactions, and therefore more relevant data that can assist the system in determining a location.	Warren and Srinivasan fail to disclose temporary locations, however Skinder discloses the following:	determine whether the first location of the one or more locations qualifies as a temporary personalized location specific to the user based on the interaction of the mobile device with the one or more secondary devices at the first location and the type of the one or more secondary devices at the first location ([0059] In some embodiments, mobile device and car systems [secondary device type] automatically connect when they are powered on and within an operating range (e.g., a connected state or transitioning from a disconnected state to a connected state [0063] When a mobile device and car system are disconnected, this can be an indication that the car (in which the user is a passenger or driver) has parked. A disconnection event (e.g., a transition from connected to disconnected) can also be an indication that the mobile device and user are no longer near the car; for example, the mobile device is outside the operating range of the wireless technology. [0064] a mobile device can detect a connection state change. [0065] Based on the connection state change, the mobile device can determine whether the mobile device is in a car and/or whether the car is in a transit state. Based on the connection state change [interaction of mobile device and secondary device], the mobile device can determine whether the mobile device is away from a car and/or whether the car is in a parked state. When it is determined that a car is in a transit or parked state, the mobile device can take various actions, as described herein, including marking a parking location or updating a parking location [temporary personalized location specific to the user]).	Warren, Srinivasan, and Skinder are analogous references, as both are related to determining significant locations that are personalized to the user. Warren discloses determining significant locations, however fails to disclose temporary locations based on interactions with secondary devices. Skinder discloses a system which identifies an interaction with a mobile device and secondary device, wherein the device type is a vehicle. Furthermore, the system determines a temporary personalized location (e.g., a parking spot) based on the interaction (e.g., disconnected and connected) and device type (e.g., vehicle). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Skinder into Warren. In addition to common ownership of the disclosures, enabling 
	As per claim 6, Warren, Srinivasan, and Skinder disclose the system of claim 5, and Warren also discloses the following:
	categorize the first location as an uncategorized location that is not specific to the user in response to a change in the interaction of the mobile device with the [user environment] at the first location which indicates that the first location no longer qualifies as the first personalized location ([0057] the significant location estimator can output significant locations. Each significant location can be associated with an entity POI that is located at a geographic location…. A significant location can include … a location the user on the computing device frequently visits. [0059] over time, the significant location estimator can update the list [of significant locations] by adding more significant locations or removing locations that are no longer significant (e.g., locations that have not been visited for a long period of time.));	[determine a plurality of locations each visited by a user for a predetermined period of time greater than a predetermined minimum amount of time in any single visit to the respective location] ([0075] architecture may be implemented in any computing device … including smart phones. [0102] computing device 200 can collect multiple locations over time (T). [0108] computing device 200 can search locations where computing device 200 visited previously, i.e. a plurality of locations each visited by a user [0109[ Upon detecting one or more hints, computing device 200 can use a shorter time period, for example, five minutes, as a threshold, i.e. a predetermined period of time, for determining a location cluster or significant location. More hints can correspond to shorter threshold. Accordingly, computing device 200 can determine a significant location upon detecting a location of the computing device, when the short time threshold is satisfied [0215] architecture 1500 may be implemented in any computing device for generating the features and processes described in reference to FIGS. 1-14, and	monitor for additional and/or altered interactions between the mobile device and the one or more secondary devices; and, in response to detecting the additional and/or altered interactions, adjust the categorization of the first personalized location ([0059] Over time, the significant location estimator 202 can update the list, for example, by adding more significant locations or removing locations that are no longer significant (e.g., locations [environments] that have not been visited [by the mobile device] for a long period of time. . In an implementation, the list is an ordered list with the significant location at the top of the list having the lowest uncertainty or error. Similarly, over time, the locations in the location source 203 can also be updated)	wherein the predetermined period of time greater than the predetermined minimum amount of time is adjusted based at least in part on an amount of time associated with interactions of the [environment] with the mobile device ([0105] An outlier detection mechanism can filter out locations that do not belong to clusters. For example, computing device 200 can determine that a location is different from locations in the two subsets... computing device 200 can determine that no other locations are (1) collected within the threshold time window before or after the location and (2) geographically close to that location. In response, computing device 200 can determine that the location is an outlier and discard the location if a location in a time period is significantly different from many other locations in the time period, computing device 200 can discard the different location as an outlier and determine the location cluster using other locations in the time window. Computing device 200 can use the first and second location clusters to determine significant locations and states of the state model [0107] At various times, computing device 200 can be located at different locations. The different locations can be far apart from one another, indicating that See also [0103], [0104], [0106], [0112])
	Warren discloses a system in which a user interacts with a user environment via a mobile device, and changes in these interactions are monitored to categorize a first location as an uncategorized location. However, Warren fails to explicitly disclose that interacting with the user environment includes interacting with one or more secondary devices, however, Srinivasan discloses the following:
	[wherein a user interacting with an environment includes a mobile device interacting with one or more secondary devices] ([0049] In one embodiment, the device localizer processor 430 infers or determines the location of the user's electronic device(s) 120, either at indoor or outdoor granularity using simultaneous localization and mapping techniques for an indoor location or GPS/Wi-Fi based approaches for outdoor location determination. [0088] In one embodiment, there are several key smart home applications that are enabled by semantic mapping and localization in homes. For example, Smart home services based on interaction with Internet of Things (IoT)/Smart Things: based on the user's semantic location, the system may enable several context-aware services on Smart appliances in homes and Smart Things devices, i.e. secondary devices. For example, when the semantic labeling system 400 recognizes that the user is in the living room study area, the semantic labeling system 400 may automatically switch on the lights in the study area of the room and dim the other lights based on the user's preferences by interfacing with the smart switches and plugs offered as IOT devices. If the semantic labeling system 400 recognizes that the resident is in the kitchen and near the refrigerator a Smart reminder may be provided through the refrigerator that milk is low 
	As per claim 8, Warren discloses a computer program product, the computer program product comprising:
	a computer readable storage medium having program instructions embodied therewith, the embodied program instructions being executable by a processing circuit of a mobile device to cause the processing circuit to ([0056] the computing device 200 can include one or more processors and a computer-readable storage medium storing instructions executable by the one or more processors to perform operations described herein. [0230] the features described may be implemented in digital electronic circuitry or in computer hardware, firmware, software, or in combinations of them):
determine, by the processing circuit using a location feature of the mobile device, a plurality of locations each visited by a user for a predetermined period of time greater than a predetermined minimum amount of time in any single visit to the respective location ([0075] architecture may be implemented in any computing device … including smart phones. [0102] computing device 200 can collect multiple locations over time (T). [0108] computing device 200 can search locations where computing device 200 visited previously, i.e. a plurality of locations each visited by a user [0109[ Upon detecting one or more hints, computing device 200 can use a shorter time period, for example, five minutes, as a threshold, i.e. a predetermined period of time, for determining a location cluster or significant location. More hints can correspond to shorter threshold. Accordingly, computing device 200 can determine a significant location upon detecting a location of the computing device, when the short time threshold is satisfied [0215] architecture 1500 may be implemented in any computing device for generating the features and processes described in reference to FIGS. 1-14, including … smart phones … architecture may include … peripherals interface. [0218] location processor (e.g. GNSS receiver chip) may be connected to peripherals interface to provide geo-referencing); 
	store, by the processing circuit, indication of one or more locations from the plurality of locations visited by the user along with a length of time in which the user visited each of the one or more locations ([0097] computing device 200 can determine that a place or region is a significant location upon determining that … computing device has stayed at the place or region for a sufficient amount of time … records of movement of computing device 200 can include a measured or calculated time of entry into each significant location and a measured or calculated time of exit from each significant location. [0101] computing device 200 can sequentially trace location data through time (T). Sequentially tracing location data can be performed by piggybacking on another application); 
determine, by the processing circuit, whether the first location of the one or more locations qualifies as a personalized location specific to the user based on interaction of the mobile device with the user environment at the first location ([0005] the method also includes determining a set of candidate points of interest (POI) in geographical proximity to the location, and obtaining, or each of one or more candidate points of interest of the set … contextual data regarding the candidate point of interest….The particular candidate point of interest is selected based on … an assessment of the contextual data. [0025] each significant location can be associated with an entity POI … a significant location can include a user’s home or work place, i.e. a personalized location specific to the user. [0049] contextual data can include data unique to the computing device, i.e. mobile device, or personalized for a user of the computing device … the contextual data can include data collected based on the user’s usage of the computing device. [0051] the contextual data can include any information derived or inferred by the computing device, i.e. mobile device, based on usage on the computing device in an environment in which the computing device is or was present, i.e. at the first location. [0053] the computing device can store or derive contextual data associated with at least one subset of the POIs… for example, the user may have executed a payment transaction, i.e. interacting with a user environment, using the computing device, i.e. mobile device, at POI 3 [0058] each location output by the location source can be associated with a POI … a location output may overlap with a location output by the significant location estimator);  
	categorize, by the processing circuit, the first location as a first personalized location selected from a plurality of personalized locations in response to a determination that the first location is a personalized location specific to the user ([FIG. 4] receive multiple POIs, i.e. a plurality of personalized locations, associated with a geographic location of the mobile device, determine that the significant location is associated with a particular point of interest and then identify a label, i.e. categorize, associated with the significant location based on contextual data associated with the mobile device),determine a type of one or more secondary devices at a first location of the one or more locations, wherein the one or more secondary devices are owned and/or operated by the user ([0088] In one embodiment, there are several key smart home applications that are enabled by semantic mapping and localization in homes. For example, Smart home services based on interaction with Internet of Things (IoT)/Smart Things: based on the user's semantic location, the system may enable several context-aware services on Smart appliances in homes and Smart Things devices, i.e. secondary devices owned and operated by the user. For example, when the semantic labeling system 400 recognizes that the user is in the living room study area, the semantic labeling system 400 may automatically switch on the lights in the study area of the room and dim the other lights based on the user's preferences by interfacing with the smart switches and plugs offered as IOT devices. If the semantic labeling system 400 recognizes that the resident is in the kitchen and near the refrigerator, i.e. determining the type of secondary device, a Smart reminder may be provided through the refrigerator that milk is low and if it needs to be added to the to-buy list. If the semantic labeling system 400 recognizes that the user is near the sink or dishwasher, it may provide a reminder to start the dishwasher if there are enough dishes [0090] In one embodiment, the semantic labeling system 400 determines multiple locations based on activities and identification (e.g., device identification));	determine whether the first location of the one or more locations qualifies as a personalized location specific to the user based on interaction of the mobile device with one or more secondary devices at the first location and the type of the one or more secondary devices at the first location ([0054] FIG. 6 shows an example flowchart 600 for an example of activity recognition based on dynamic time warping, according to an embodiment. In the example flowchart 600, the example activity recognizer described is for an eating activity an interaction with the mobile device and one secondary device) are used for eating recognition. In one example, sensor data 610. Such as accelerometer sensor data from the first electronic device 120 (FIG. 2; e.g., a wearable device) is used to detect the eating activity. In one embodiment, in a training phase, a series of templates 605 for different types of eating from multiple users are collected, such as eating with hand, a knife and fork, a spoon, chopsticks, etc. [0067] FIG. 8 shows an example 800 of an overview for semantic place labeling… In one embodiment, using the input activity and location trace 810, the observed mapping is computed between user activities and semantic places at block 820 and stored in block 830 (e.g., in memory, a database, a storage device on an electronic device 120 or server 133, FIG. 2). In one example, two example places with different distributions of user activities are listed below: [0068] Place 1: sleeping=0.8, reading=0.15, watching TV=0.05 [0069] Place 2: cooking=0.8, washing=0.1, eating=0.1 To map places, i.e. determine a personalized location specific to the user, such as place1 and place2, to a semantic label at block 850, the above observed place mapping is compared to the learned mapping between activities and place labels stored at block 840. For example, the mapping listed below may be a learned mapping for the places of bedroom and kitchen: [0070] Bedroom: sleeping=0.6, reading=0.3, watching TV=0.1[0071] Kitchen: cooking=0.7, washing=0.2, eating=0.1 [0074] In one embodiment, the semantic label is output for each unknown place to generate the semantic place map 860. In the example described above, semantic labels are provided as follows: 	[0075] Place 1=bedroom 	[0076] Place 2=kitchen[0090] In one embodiment, the semantic labeling system 400 determines multiple locations based on activities and identification (e.g., device identification)); and enable, by the processing circuit, execution of an action by the one or more secondary devices in response to the user entering and/or exiting the first personalized location. ([0088] in the semantic labeling system 400 recognizes that the user is in the living room study area, i.e. in response to the user entering the first personalized location, the semantic labeling system 400 may automatically switch on the lights, i.e. execution of an action, in the study area of the room and dim the other lights based on the user's preferences by interfacing with the smart switches and plugs offered as IOT devices, i.e. secondary devices).
	Warren and Srinivasan are analogous references, as they both teach methods of determining a location type based on interaction with user devices. Warren discloses a system in which a location type may be determined based off of user activities. Srinivasan discloses a system in which location type may be determined based on user activities, including interactions with secondary devices owned and operated by the user. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Warren and Srinivasan. Warren clearly motivates the teachings of Srinivasan, as Warren teaches identifying a location based off of a user interacting with the user’s environment, i.e. using a mobile phone to complete an in-person transaction, and Srinivasan specifies that these interactions may be with secondary devices owned and operated by the user. Combining Warren and Srinivasan allows for a wider range of detected environmental interactions, and therefore more relevant data that can assist the system in determining a location.  	Warren and Srinivasan fail to disclose temporary locations, however Skinder discloses the following:	determine, by the processing circuit, whether the first location of the one or more locations qualifies as a temporary personalized location specific to the user based on the interaction of the mobile device with the one or more secondary devices at the first location and the type of the one or more secondary devices at the first location ([0059] In some embodiments, mobile device and car systems [secondary device type] automatically wherein notifications are sent to the mobile device based on the categorization of the temporary personalized location ([0137] when the user arrives within a predetermined distance of the car, an alert is generated. In some embodiments, when the user arrives within a predetermined distance of the car, the parking location data is updated. [0138] FIGS. 8A and 8B illustrate various sample user interfaces that may be used in accordance with embodiments of the invention. In particular, FIG. 8A illustrates a user interface 810 for the user to provide a user input to find the user's car. For example, the user could open a maps app and provide a user input to find the user's car (e.g., search for "my car” in data entry field 810). Responsive to the user input, user interface 810 may display the location of the parking spot (830) on a map. Other user interface elements and/or options may be presented (e.g., more information button 840)..	Warren, Srinivasan, and Skinder are analogous references, as both are related to determining significant locations that are personalized to the user. Warren discloses determining 	
	As per claim 10, Warren, Srinivasan, and Skinder disclose the computer program product of claim 8, and Warren also discloses the following:
	provide, by the processing circuit, context to a relationship between the first location and the user based on the interaction of the mobile device with the user environment at the first location ([0053] the computing device can store or derive contextual data associated with at least one subset of the POIs… for example, the user may have executed a payment transaction, i.e. interacting with a user environment, using the computing device, i.e. mobile device, at POI 3 [0058] each location output by the location source can be associated with a POI … a location output may overlap with a location output by the significant location estimator. [0065] computing device can determine a label for a significant location based on payment transaction data or a history of payment transaction data… for example, if the user is at a restaurant (labeled “Burger Place”) and executes the payment application on the computing device, i.e. mobile device, to complete a transaction with the restaurant, then the payment application can store … the merchant name “Burger Place” as payment transaction data. The label “Burger Place” has meaning to the user because the user purchased food at the Burger Place one or more times in the past.) 

	wherein a user interacting with an environment includes a mobile device interacting with one or more secondary devices ([0049] In one embodiment, the device localizer processor 430 infers or determines the location of the user's electronic device(s) 120, either at indoor or outdoor granularity using simultaneous localization and mapping techniques for an indoor location or GPS/Wi-Fi based approaches for outdoor location determination. [0088] In one embodiment, there are several key smart home applications that are enabled by semantic mapping and localization in homes. For example, smart home services based on interaction with Internet of Things (IoT)/Smart Things: based on the user's semantic location, the system may enable several context-aware services on Smart appliances in homes and Smart Things devices, i.e. secondary devices. For example, when the semantic labeling system 400 recognizes that the user is in the living room study area, the semantic labeling system 400 may automatically switch on the lights in the study area of the room and dim the other lights based on the user's preferences by interfacing with the smart switches and plugs offered as IOT devices. If the semantic labeling system 400 recognizes that the resident is in the kitchen and near the refrigerator a Smart reminder may be provided through the refrigerator that milk is low and if it needs to be added to the to-buy list. If the semantic labeling system 400 recognizes that the user is near the sink or dishwasher, it may provide a reminder to start the dishwasher if there are enough dishes)	Warren and Srinivasan are analogous references, as they both teach methods of determining a location type based on interaction with user devices. Warren discloses a system in which a location type may be determined based off of user activities. Srinivasan discloses a system in which location type may be determined based on user activities, including interactions 
	As per claim 11, Warren, Srinivasan, and Skinder disclose the computer program product of claim 8, and Warren also discloses the following:
	track, by the processing circuit, the interaction of the mobile device with the user environment at the first location over time ([0053] contextual details associated with the payment transaction can be stored on the computing device, i.e. mobile device, during the transaction. The contextual details associated with payment transactions can further show that the user has not executed a payment transaction at any of the other POIs in the subset of POIs over a specified period of time), 
	determine, by the processing circuit, a trend of usage of the one or more interactions at the first location over time that indicate one or more characteristics of the first location ([0083] the contextual data sources can include point of interest data that describes one or more attributes, characteristics, or properties of one or more POIs. For example, the POI data can include hours of operation, a textual description, a favorability, a popularity, a category, and so forth. [0085] as another example, to differentiate between multiple POIs, the context analyzer can determine a popularity of each of the POIs…the popularity of a POI can correlate to or reflect a number of times that the POI was visited by the user of the computing device in the past, i.e. a trend of usage.)

	wherein a user interacting with an environment includes a mobile device interacting with one or more secondary devices ([0049] In one embodiment, the device localizer processor 430 infers or determines the location of the user's electronic device(s) 120, either at indoor or outdoor granularity using simultaneous localization and mapping techniques for an indoor location or GPS/Wi-Fi based approaches for outdoor location determination. [0088] there are several key smart home applications that are enabled by semantic mapping and localization in homes… Smart home services based on interaction with Internet of Things (IoT)/Smart Things: based on the user's semantic location, the system may enable several context-aware services on Smart appliances in homes and Smart Things devices, i.e. secondary devices. For example, when the semantic labeling system 400 recognizes that the user is in the living room study area, the semantic labeling system 400 may automatically switch on the lights in the study area of the room and dim the other lights based on the user's preferences by interfacing with the smart switches and plugs offered as IOT devices. If the semantic labeling system 400 recognizes that the resident is in the kitchen and near the refrigerator a Smart reminder may be provided through the refrigerator that milk is low and if it needs to be added to the to-buy list. If the semantic labeling system 400 recognizes that the user is near the sink or dishwasher, it may provide a reminder to start the dishwasher if there are enough dishes)	wherein the interaction of the mobile device with the one or more secondary devices includes a process selected from the group consisting of: END820161527US01/END1P067- 6 -electronic coupling of the mobile device with the one or more secondary devices, sending of information from the mobile device to the one or more secondary devices, receiving information at the mobile device from the one or more secondary devices, and the mobile device causing an action by the one or more secondary devices ([FIG. 1], [0023] FIG. 1 is a schematic view of a communications system 10, in accordance with one embodiment. Communications system 10 may include a communications device that initiates an outgoing communications operation (transmitting device 12) and a communications network 110, which transmitting device 12 may use to initiate and conduct communications operations with other communications devices within communications network 110. For example, communications system 10 may include a communication device (receiving device 11) that receives the communications operation from the transmitting device 12… communications system 10 may include multiple transmitting devices 12 and receiving devices 11 [0024] Any suitable circuitry, device, system or combination of these (e.g., a wireless communications infrastructure including communications towers and telecommunications servers) operative to create a communications network may be used to create communications network 110… communications network 110 may support, for example, traditional telephone lines, cable television, Wi-Fi (e.g., an IEEE 802.11 protocol). BLUETOOTH®, high frequency systems [etc…]… communications network 110 may support protocols used by wireless and cellular phones and personal email devices (e.g., a BLACKBERRY®). Such protocols may include, for example, GSM, GSM plus EDGE, [etc…]. In another example, a long range communications protocol can include Wi-Fi and protocols for placing or receiving calls using VOIP, LAN, WAN, or other TCP-IP based communication protocols. The transmitting device 12 and receiving device 11, when located within communications network 110, may communicate over a bidirectional communication path, such as path 13, or over two unidirectional communication paths. Both the transmitting device 12 and receiving device 11 may be capable of initiating a communications operation and receiving an initiated communications operation. [0025] transmitting device 12 and receiving device 11 may include any suitable device for sending and receiving communications operations… may include mobile telephone devices, 
	As per claim 12, Warren, Srinivasan, and Skinder disclose the computer program product of claim 11, and Warren also discloses the following:
	categorize the first location as an uncategorized location that is not specific to the user in response to a change in the interaction of the mobile device with the [user environment] at the first location which indicates that the first location no longer qualifies as the first personalized location ([0057] the significant location estimator can output significant locations. Each significant location can be associated with an entity POI that is determine a plurality of locations each visited by a user for a predetermined period of time greater than a predetermined minimum amount of time in any single visit to the respective location] ([0075] architecture may be implemented in any computing device … including smart phones. [0102] computing device 200 can collect multiple locations over time (T). [0108] computing device 200 can search locations where computing device 200 visited previously, i.e. a plurality of locations each visited by a user [0109[ Upon detecting one or more hints, computing device 200 can use a shorter time period, for example, five minutes, as a threshold, i.e. a predetermined period of time, for determining a location cluster or significant location. More hints can correspond to shorter threshold. Accordingly, computing device 200 can determine a significant location upon detecting a location of the computing device, when the short time threshold is satisfied [0215] architecture 1500 may be implemented in any computing device for generating the features and processes described in reference to FIGS. 1-14, including … smart phones … architecture may include … peripherals interface. [0218] location processor (e.g. GNSS receiver chip) may be connected to peripherals interface to provide geo-referencing) and	monitor for additional and/or altered interactions between the mobile device and the one or more secondary devices; and, in response to detecting the additional and/or altered interactions, adjust the categorization of the first personalized location ([0059] Over time, the significant location estimator 202 can update the list, for example, by adding more significant locations or removing locations that are no longer significant (e.g., locations [environments] that have not been visited [by the mobile device] for a long period of time. . In an wherein the predetermined period of time greater than the predetermined minimum amount of time is adjusted based at least in part on an amount of time associated with interactions of the [environment] with the mobile device ([0105] An outlier detection mechanism can filter out locations that do not belong to clusters. For example, computing device 200 can determine that a location is different from locations in the two subsets... computing device 200 can determine that no other locations are (1) collected within the threshold time window before or after the location and (2) geographically close to that location. In response, computing device 200 can determine that the location is an outlier and discard the location if a location in a time period is significantly different from many other locations in the time period, computing device 200 can discard the different location as an outlier and determine the location cluster using other locations in the time window. Computing device 200 can use the first and second location clusters to determine significant locations and states of the state model [0107] At various times, computing device 200 can be located at different locations. The different locations can be far apart from one another, indicating that computing device 200 is moving. Computing device 200 can be located at the different locations during a continuous period of time. The different locations can be identical or sufficiently close to one another. Computing device 200 can determine whether the period of time is sufficiently long such that the different locations form a location cluster that indicates a significant location, based on whether the period of time satisfies a variable threshold. Computing device 200 can use various hints to determine the variable threshold. See also [0103], [0104], [0106], [0112])
	Warren discloses a system in which a user interacts with a user environment via a mobile device, and changes in these interactions are monitored to categorize a first location as an uncategorized location. However, Warren fails to explicitly disclose that interacting with the 
	[wherein a user interacting with an environment includes a mobile device interacting with one or more secondary devices] ([0049] In one embodiment, the device localizer processor 430 infers or determines the location of the user's electronic device(s) 120, either at indoor or outdoor granularity using simultaneous localization and mapping techniques for an indoor location or GPS/Wi-Fi based approaches for outdoor location determination. [0088] In one embodiment, there are several key smart home applications that are enabled by semantic mapping and localization in homes. For example, Smart home services based on interaction with Internet of Things (IoT)/Smart Things: based on the user's semantic location, the system may enable several context-aware services on Smart appliances in homes and Smart Things devices, i.e. secondary devices. For example, when the semantic labeling system 400 recognizes that the user is in the living room study area, the semantic labeling system 400 may automatically switch on the lights in the study area of the room and dim the other lights based on the user's preferences by interfacing with the smart switches and plugs offered as IOT devices. If the semantic labeling system 400 recognizes that the resident is in the kitchen and near the refrigerator a Smart reminder may be provided through the refrigerator that milk is low and if it needs to be added to the to-buy list. If the semantic labeling system 400 recognizes that the user is near the sink or dishwasher, it may provide a reminder to start the dishwasher if there are enough dishes).	Warren and Srinivasan are analogous references, as they both teach methods of determining a location type based on interaction with user devices. Warren discloses a system in which a location type may be determined based off of user interaction, or lack of interaction, with an environment. This interaction may be the user’s mobile device detected at a specific location for a certain period of time. Srinivasan discloses a system in which location type may be determined based on user activities, including interactions with secondary devices owned 
	As per claim 13, Warren, Srinivasan, and Skinder disclose the computer program product of claim 8, and Warren also discloses the following:
	wherein the first personalized location is a home ([0057] a significant location can include the user’s home)	detecting a user entering/exiting the home ([0098] In addition to significant locations, the records of movement can include transitions between the significant locations. Each transition from a first significant location to a second significant location can be associated with a transition begin timestamp indicating a time computing device 200 leaves the first significant location, i.e. detecting a user entering/exiting, and a transition end timestamp indicating a time computing device 200 enters the second significant location, i.e. home).	While Warren discloses that a first personalized location of a home, he fails to disclose a home automation controller. However, Srinivasan teaches the following:	wherein the type of the one or more secondary devices is a home automation controller, wherein the action by the home automation controller is enabled in response to the user entering and/or exiting a room in the home ([0087] In addition to the function of the room, one or more embodiments may identify which resident a room belongs to, based on the identity associated with the mobile device; for example, a child’s bedroom versus a parents bedroom. In a mid-size Smart home, anywhere from 30-50 important semantic locations that are a home automation controller, or security. A key pain point for configuring Smart home systems is the manual effort involved in (a) creating the physical semantic map showing the various semantic labels of rooms or areas, and (b) creating a fingerprint signature for each semantic location by manually and periodically collecting training data from each location [0088] in the semantic labeling system 400 recognizes that the user is in the living room study area, i.e. in response to the user entering the a room in the home, the semantic labeling system 400 may automatically switch on the lights, i.e. execution of an action, in the study area of the room and dim the other lights based on the user's preferences by interfacing with the smart switches and plugs offered as IOT devices, i.e. secondary devices)	Warren and Srinivasan are analogous references, as they both teach methods of determining a location type based on interaction with user devices. Warren discloses a system in which a location type may be a home, and the system can also detect when a user is entering/exiting a home. Srinivasan discloses a system in which location type may be specific rooms in homes, a home automation controller, and actions caused by entering/exiting a home. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Warren and Srinivasan. Warren motivates the teachings of Srinivasan, as Warren teaches identifying a home location based off of a user interacting with the user’s environment, and Srinivasan offers an obvious improvement of performing an action based on the data collected when a user is entering/exiting a room in the home location. Combining Warren and Srinivasan allows for a wider range of detected environmental interactions, and therefore more relevant data that can allow the system to offer additional services.
Claims 9, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Warren, In view of Srinivasan, in view of Trundle, and further in view of Skinder.	
	As per claim 9, Warren, Srinivasan, and Skinder disclose the computer program product of claim 8, and Warren also discloses the following:
	output, by the processing circuit, on the mobile device and/or the one or more secondary devices, a request for confirmation to the user that the first personalized location is correctly categorized ([0064] the confidence level for the identified label can be determined and displayed in the user interface, i.e. mobile device, together with the label...the confidence level can be indicated by … presenting a question mark, i.e. request for confirmation, next to a label… allowing a user to confirm that the identified label is accurate); 
	receive, by the processing circuit, a response to the request provided by the user ([0064] the marker can be editable allowing a user to either confirm that the identified label is accurate or to correct the label); 
	discard, by the processing circuit, the first personalized location in response to the user indicating that the first personalized location is not correctly categorized ([0064] the correction can include labeling a different, more accurate significant location with the identified label); and	receive a response from the user indicating that the first location is correctly categorized ([0064] the marker can be editable allowing a user to either confirm that the identified label is accurate).	While Warren discloses receiving a response to user indication of a correctly categorized location, he fails to disclose determining types of notifications to send to mobile devices based on the type of secondary device. However, Srinivasan discloses the following:	determine, by the processing circuit, types of notifications to send to the mobile device in response to the first personalized location being categorized based on the type of the one or more secondary devices at the first personalized location. ([0085] the information obtained by one or more embodiments may be used for location based ads/commerce and electronic couponing (or other incentive messaging). In one embodiment, determining the type of notification to send to the mobile device, and coupons may be sent or shown to users at the right time instant based on their instantaneous fine-grained semantic location, i.e. the first personalized location being categorized based on the type of the secondary devices. [0090] In one embodiment, the semantic labeling system 400 determines multiple locations based on activities and identification (e.g., device identification), i.e. the type of the one or more secondary devices at the first personalized location).	select at least one notification specific to the first personalized location from amongst a plurality of notifications prior to outputting the at least one notification to the [secondary] device in response to the user being located at the first personalized location ([0088] If the semantic labeling system 400 recognizes that the resident is in the kitchen and near the refrigerator, a Smart reminder may be provided through the refrigerator that milk is low and if it needs to be added to the to-buy list. If the semantic labeling system 400 recognizes that the user is near the sink or dishwasher, it may provide a reminder to start the dishwasher if there are enough dishes)	Warren and Srinivasan are analogous references, as they both teach methods of determining a location type based on interaction with user devices. Warren discloses a system in which a user confirms the label of a significant location. The label of the significant location is considered personal information data. This data can then be used by advertisers. Srinivasan discloses a system in which personal information data includes a label of a location, which is based in part off of the type of secondary device, as well as a system in which once a location is categorized, the information data is used to determine a type of notification, i.e. type of advertisement, to send to a user. Srinivasan fails to disclose, that a user can confirm that said first location is correctly categorized; however, this is taught by Warren as cited above ([0064]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Warren and Srinivasan. Warren clearly motivates the teachings of 
	Select, by the processing circuit, at least one notification specific to the first personalized location from amongst a plurality of notifications prior to outputting the at least one notification to the mobile device in response to the user being located at the first personalized location ([Col. 10, lines 8-21, 45-48] The monitoring application server 230 is an electronic device configured to execute programs and exchange communications with the monitoring system 210 and the client device 240 over the network 205. For example, the monitoring application server 230 may be configured to execute a program that provides monitoring services and provides personalized relevant electronic content based on sensor data received from the monitoring system 210. In this example, the monitoring application server 230 may exchange communications with the monitoring system 210 to receive sensor data and may exchange communications with the client device 240 to present, to a user, personalized relevant wherein the at least one notification of the plurality of notifications is selected based on a predefined schedule ([[Col. 16, line 50-Col. 17, line 8] When the sensor data indicates that weekday (i.e., Monday through Friday) sensor activity increases within two hours after 2:15 pm, the network operations center 340 may determine that the sensor data matches a profile of individuals that have school-age children because individuals that have school-age children typically have increases in sensor activity within two hours after 2:15 pm. The school-age children profile represents a long term attribute the network operations center 340 may determine for the customer. The network operations center 340 determines a customer profile based on the attributes of the customer determined based on the sensor data and the accessed customer data (414) and makes customer profile data accessible to the advertisement management server 350 (416). For example, the network operations center 340 may determine a customer profile that includes attributes of customer included in the accessed customer data (e.g., name, age, gender, address, employer, etc.) and also includes the attributes of the customer determined based on the received sensor data (e.g., just home with no dinner, School-age children, etc.). The network operations center 340 may make the customer profile data accessible to the advertisement management server 350 by sending the customer profile data to the advertisement management server 350 in electronic communications or storing the customer profile data in electronic storage accessible by the advertisement management server 350), wherein the schedule is selected from the group consisting of: 	every nth visit to the first personalized location where n is an integer of one or more, once a day, once a week, once a month, and a predetermined amount of time after a previous purchase ([Col. 7, line 56-Col. 8, line 11] the selected electronic content is sent to the monitoring system for presentation on an interface controlled by the monitoring system (e.g., an electronic display in an alarm panel, a speaker included in the monitoring system, another electronic display device controlled by the monitor ing system). In these examples, the monitoring system may present the electronic content upon receipt or may store the electronic content for later presentation in response to a detected physical event. For instance, the monitoring system may store the content and present the content in response to detecting a door being opened after 2:00pm. The monitoring system may store multiple instances of selected content and chose which content to present and where to present the content based on a type of event detected and a time associated with the detected event. Rich sensor data sets may be used to determine what content is relevant for delivery to the customer, when to deliver the relevant content, and where to deliver the relevant content. The relevant content may be delivered, for example, the first time a door is opened after system installation. The content also may be delivered, for example, upon detection of the first door opening on a Saturday morning, or upon detection of the first disarm event of the weekend [Col. 25, lines 29-41] when the processor detects that the user is currently using an oven, the processor may select an advertisement for a cooking-related or oven-related product (e.g., a discount grocery coupon, an oven cleaning service, a cook ware advertisement, etc.) and immediately present the selected advertisement. As another example, when the processor determines that the user receives a Sunday morning newspaper, the processor may select an advertisement for a competing or complementing product and present the advertisement on a Sunday morning (e.g., an advertisement for a Sunday morning news television program, an advertisement for a news-related website, an advertisement for a new type of coffee the user may enjoy while reading a See also [Col. 16, line 50-Col. 17, line 8]), 	wherein the at least one notification is based at least in part on a time associated with the action performed by the one or more secondary devices at the first personalized location ([Col. 26, lines 22-29; Table 2] The delivery time field [in Table 2] refers to the time in which the processor presents selected content to the user. The delivery time may be immediate or may relate to an event monitored by the alarm system. For instance, the processor may present selected content in response to triggering of a sensor included in the alarm system or upon determination of a particular attribute of the customer based on the sensor data. See also [Col. 25, lines 29-41]; [Col. 26, lines 9-21]).	The combination of Warren and Srinivasan is analogous to Trundle, as both disclose methods of location determination based on interactions with the environment and interactions with secondary devices, as well as determining a location based on these interactions. However, Warren and Srinivasan fail to disclose providing notifications to mobile devices based on these interactions. Trundle discloses a home system that may determine a label for a location in a home (e.g., the bedroom of a child) based off of interactions between a user/user device and at least one secondary device ([Col. 23, lines 24-34]). Trundle’s system also discloses additional [secondary] devices, such as televisions, smart-appliances, window and door sensors, etc…, that gather data to be used when determining relevant advertisements [notifications] to present to the user on either a secondary device, or the user’s connected mobile device. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Trundle into Warren and Srinivasan. Incorporating providing notifications to a mobile device into Srinivasan’s disclosure of providing notifications to secondary devices allows for the disclosed service to be available to more users, as, for example, smart-appliance displays are not required. Furthermore, providing notifications according to a predetermined schedule increases the desired reaction to the content. As an 
	As per claim 18, Warren, Srinivasan, and Trundle disclose the method of claim 14, and Warren also discloses the following:
	tracking the interaction of the mobile device with the user environment at the first location over time ([0053] contextual details associated with the payment transaction can be stored on the computing device, i.e. mobile device, during the transaction. The contextual details associated with payment transactions can further show that the user has not executed a payment transaction at any of the other POIs in the subset of POIs over a specified period of time),  
	determining a trend of usage of the user environment at the first location over time that indicate one or more characteristics of the first location, wherein the trend of usage is determinative of whether the first personalized location remains categorized as a personalized location specific to the user ([0083] the contextual data sources can include point if interest data that describes one or more attributes, characteristics, or properties of one or more POIs. For example, the POI data can include hours of operation, a textual description, a favorability, a popularity, a category, and so forth. [0085] As another example, to differentiate between multiple POIs, the context analyzer 212 can determine a popularity of each of the POIs. In some cases, the popularity of a POI can correlate to or reflect a number of times that the POI was visited by the user of the computing device 200 and/or by other users in the past. This information can be stored as POI data 316. Based on the POI data 316, the context analyzer 212 can favor POIs that are more popular than others. For instance, the computing device 200 can be located next to two POIs, each having an equal or nearly equal likelihood of being a significant location. If one of the POIs is more popular than the other, i.e. based on the trend of usage, the context analyzer 212 can assign the label of the more popular POI to the significant location, i.e. activities are performed at the first personalized location [0059] Over 
	wherein a user interacting with an environment includes a mobile device interacting with one or more secondary devices ([0049] In one embodiment, the device localizer processor 430 infers or determines the location of the user's electronic device(s) 120, either at indoor or outdoor granularity using simultaneous localization and mapping techniques for an indoor location or GPS/Wi-Fi based approaches for outdoor location determination. [0088] In one embodiment, there are several key smart home applications that are enabled by semantic mapping and localization in homes. For example, Smart home services based on interaction with Internet of Things (IoT)/Smart Things: based on the user's semantic location, the system may enable several context-aware services on Smart appliances in homes and Smart Things devices, i.e. secondary devices. For example, when the semantic labeling system 400 recognizes that the user is in the living room study area, the semantic labeling system 400 may automatically switch on the lights in the study area of the room and dim the other lights based on the user's preferences by interfacing with the smart switches and plugs offered as IOT devices. If the semantic labeling system 400 recognizes that the resident is in the kitchen and near the refrigerator a Smart reminder may be provided through the refrigerator that milk is low and if it needs to be added to the to-buy list. If the semantic labeling system 400 recognizes that the user is near the sink or dishwasher, it may provide a reminder to start the dishwasher if there are enough dishes); and 	wherein the interaction of the mobile device with the one or more secondary devices includes a process selected from the group consisting of: electronic coupling of the mobile device with the one or more secondary devices, sending of information from the mobile device to the one or more secondary devices, receiving information at the mobile device from the one or more secondary devices, and the mobile device causing an action by the one or more secondary devices ([FIG. 1], [0023] FIG. 1 is a schematic view of a communications system 10, in accordance with one embodiment. Communications system 10 may include a communications device that initiates an outgoing communications operation (transmitting device 12) and a communications network 110, which transmitting device 12 may use to initiate and conduct communications operations with other communications devices within communications network 110. For example, communications system 10 may include a communication device (receiving device 11) that receives the communications operation from the transmitting device 12… communications system 10 may include multiple transmitting devices 12 and receiving devices 11 [0024] Any suitable circuitry, device, system or combination of these (e.g., a wireless communications infrastructure including communications towers and telecommunications servers) operative to create a communications network may be used to create communications network 110… communications network 110 may support, for example, traditional telephone lines, cable television, Wi-Fi (e.g., an IEEE 802.11 protocol). BLUETOOTH®, high frequency systems [etc…]… communications network 110 may support protocols used by wireless and cellular phones and personal email devices (e.g., a BLACKBERRY®). Such protocols may include, for example, GSM, GSM plus EDGE, [etc…]. In another example, a long range communications protocol can include Wi-Fi and protocols for placing or receiving calls using VOIP, LAN, WAN, or other TCP-IP based communication protocols. The transmitting device 12 and receiving device 11, when located within communications network 110, may communicate over a bidirectional communication path, such as path 13, or over two unidirectional communication paths. Both the transmitting device 12 and receiving device 11 may be capable of initiating a communications operation and receiving an ;	Warren and Srinivasan are analogous references, as they both teach methods of determining a location type based on interaction with user devices. Warren discloses a system in which a location type may be determined based off of user activities. Srinivasan discloses a system in which location type may be determined based on user activities, including interactions with secondary devices owned and operated by the user. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Warren and Srinivasan. Warren clearly motivates the teachings of Srinivasan, as Warren teaches identifying a location based off of a user interacting with the user’s environment, i.e. using a mobile phone to complete an in-person transaction, and Srinivasan specifies that these interactions may be with secondary devices owned and operated by the user. Combining Warren and Srinivasan allows for a wider range of detected environmental interactions, and therefore more relevant data that can assist the system in determining a location.	Trundle further discloses the claimed notifications, seen below, and is considered analogous to Warren and Srinivasan for similar reasons as stated in claim 14. 	wherein the at least one notification is based at least in part on a time associated with the action performed by the one or more secondary devices at the first personalized location (([Col. 7, line 56-Col. 8, line 11] the selected electronic content is sent to the See also [Col. 25, lines 29-41]; [Col. 26, lines 9-21]).
The combination of Warren and Srinivasan is analogous to Trundle, as both disclose methods of location determination based on interactions with the environment and interactions with secondary devices, as well as determining a location based on these interactions. However, Warren and Srinivasan fail to disclose providing notifications to mobile devices based on these interactions. Trundle discloses a home system that may determine a label for a location in a home (e.g., the bedroom of a child) based off of interactions between a user/user device and at least one secondary device ([Col. 23, lines 24-34]). Trundle’s system also discloses additional [secondary] devices, such as televisions, smart-appliances, window and door sensors, etc…, that gather data to be used when determining relevant advertisements [notifications] to present to the user on either a secondary device, or the user’s connected mobile device. It would have been obvious to one of ordinary skill in the art before the effective 
	Warren, Trundle, and Srinivasan fail to disclose temporary locations, however Skinder discloses the following:	determine, by the processing circuit, whether the first location of the one or more locations qualifies as a temporary personalized location specific to the user based on the interaction of the mobile device with the one or more secondary devices at the first location and the type of the one or more secondary devices at the first location ([0059] In some embodiments, mobile device and car systems [secondary device type] automatically connect when they are powered on and within an operating range (e.g., a connected state or transitioning from a disconnected state to a connected state [0063] When a mobile device and car system are disconnected, this can be an indication that the car (in which the user is a passenger or driver) has parked. A disconnection event (e.g., a transition from connected to disconnected) can also be an indication that the mobile device and user are no longer near the car; for example, the mobile device is outside the operating range of the wireless technology. [0064] a mobile device can detect a connection state change. [0065] Based on the connection state change, the mobile device can determine whether the mobile device is in a car and/or whether the car is in a transit state. Based on the connection state change [interaction of mobile device and secondary device], the mobile device can determine whether the mobile device is away from a car and/or whether the car is in a parked state. When it is determined that a car is in a transit or parked state, the mobile device can take various actions, as described herein, wherein notifications are sent to the mobile device based on the categorization of the temporary personalized location ([0137] when the user arrives within a predetermined distance of the car, an alert is generated. In some embodiments, when the user arrives within a predetermined distance of the car, the parking location data is updated. [0138] FIGS. 8A and 8B illustrate various sample user interfaces that may be used in accordance with embodiments of the invention. In particular, FIG. 8A illustrates a user interface 810 for the user to provide a user input to find the user's car. For example, the user could open a maps app and provide a user input to find the user's car (e.g., search for "my car” in data entry field 810). Responsive to the user input, user interface 810 may display the location of the parking spot (830) on a map. Other user interface elements and/or options may be presented (e.g., more information button 840)..	Warren and Skinder are analogous references, as both are related to determining significant locations that are personalized to the user. Warren discloses determining significant locations, however fails to disclose temporary locations based on interactions with secondary devices. Skinder discloses a system which identifies an interaction with a mobile device and secondary device, wherein the device type is a vehicle. Furthermore, the system determines a temporary personalized location (e.g., a parking spot) based on the interaction (e.g., disconnected and connected) and device type (e.g., vehicle). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Skinder into Warren. In addition to common ownership of the disclosures, enabling temporary locations improves the user experience by limiting the required user inputs, such as entering new locations or deleting old locations.
	As per claim 19, Warren, Srinivasan, Trundle, and Skinder disclose the method of claim 18, and Warren also discloses the following:
categorizing the first location as an uncategorized location that is not specific to the user in response to a change in the interaction of the mobile device with the [user environment] at the first location which indicates that the first location no longer qualifies as the first personalized location ([0057] the significant location estimator can output significant locations. Each significant location can be associated with an entity POI that is located at a geographic location…. A significant location can include … a location the user on the computing device frequently visits. [0059] over time, the significant location estimator can update the list [of significant locations] by adding more significant locations or removing locations that are no longer significant (e.g., locations that have not been visited for a long period of time.));	[determine a plurality of locations each visited by a user for a predetermined period of time greater than a predetermined minimum amount of time in any single visit to the respective location] ([0075] architecture may be implemented in any computing device … including smart phones. [0102] computing device 200 can collect multiple locations over time (T). [0108] computing device 200 can search locations where computing device 200 visited previously, i.e. a plurality of locations each visited by a user [0109[ Upon detecting one or more hints, computing device 200 can use a shorter time period, for example, five minutes, as a threshold, i.e. a predetermined period of time, for determining a location cluster or significant location. More hints can correspond to shorter threshold. Accordingly, computing device 200 can determine a significant location upon detecting a location of the computing device, when the short time threshold is satisfied [0215] architecture 1500 may be implemented in any computing device for generating the features and processes described in reference to FIGS. 1-14, including … smart phones … architecture may include … peripherals interface. [0218] location processor (e.g. GNSS receiver chip) may be connected to peripherals interface to provide geo-referencing) and	monitoring for additional and/or altered interactions between the mobile device and the one or more secondary devices; and, in response to detecting the additional and/or altered interactions, adjust the categorization of the first personalized location ([0059] Over time, the significant location estimator 202 can update the list, for example, by adding more significant locations or removing locations that are no longer significant (e.g., locations [environments] that have not been visited [by the mobile device] for a long period of time. . In an implementation, the list is an ordered list with the significant location at the top of the list having the lowest uncertainty or error. Similarly, over time, the locations in the location source 203 can also be updated)	wherein the predetermined period of time greater than the predetermined minimum amount of time is adjusted based at least in part on an amount of time associated with interactions of the [environment] with the mobile device ([0105] An outlier detection mechanism can filter out locations that do not belong to clusters. For example, computing device 200 can determine that a location is different from locations in the two subsets... computing device 200 can determine that no other locations are (1) collected within the threshold time window before or after the location and (2) geographically close to that location. In response, computing device 200 can determine that the location is an outlier and discard the location if a location in a time period is significantly different from many other locations in the time period, computing device 200 can discard the different location as an outlier and determine the location cluster using other locations in the time window. Computing device 200 can use the first and second location clusters to determine significant locations and states of the state model [0107] At various times, computing device 200 can be located at different locations. The different locations can be far apart from one another, indicating that computing device 200 is moving. Computing device 200 can be located at the different locations during a continuous period of time. The different locations can be identical or sufficiently close to one another. Computing device 200 can determine whether the period of time is sufficiently long such that the different locations form a location cluster that indicates a significant location, See also [0103], [0104], [0106], [0112])
	Warren discloses a system in which a user interacts with a user environment via a mobile device, and changes in these interactions are monitored to categorize a first location as an uncategorized location. However, Warren fails to explicitly disclose that interacting with the user environment includes interacting with one or more secondary devices, however, Srinivasan discloses the following:
	[wherein a user interacting with an environment includes a mobile device interacting with one or more secondary devices] ([0049] In one embodiment, the device localizer processor 430 infers or determines the location of the user's electronic device(s) 120, either at indoor or outdoor granularity using simultaneous localization and mapping techniques for an indoor location or GPS/Wi-Fi based approaches for outdoor location determination. [0088] In one embodiment, there are several key smart home applications that are enabled by semantic mapping and localization in homes. For example, Smart home services based on interaction with Internet of Things (IoT)/Smart Things: based on the user's semantic location, the system may enable several context-aware services on Smart appliances in homes and Smart Things devices, i.e. secondary devices. For example, when the semantic labeling system 400 recognizes that the user is in the living room study area, the semantic labeling system 400 may automatically switch on the lights in the study area of the room and dim the other lights based on the user's preferences by interfacing with the smart switches and plugs offered as IOT devices. If the semantic labeling system 400 recognizes that the resident is in the kitchen and near the refrigerator a Smart reminder may be provided through the refrigerator that milk is low and if it needs to be added to the to-buy list. If the semantic labeling system 400 recognizes that the user is near the sink or dishwasher, it may provide a reminder to start the dishwasher if there are enough dishes).	Warren and Srinivasan are analogous references, as they both teach methods of 
Response to Arguments
In the response filed on October 14th, 2020, Applicant amended claims 1-2, 5-6, 8-9, 11-12, 14, 16, and 18-19 without presenting any new claims for examination. 
Applicant’s amendments to claim 6 has necessitated a new rejection under 35 U.S.C. 112(b) for lack of antecedent basis. Further explanation can be found above. 
Applicant has amended claim 16 in response to the previous rejection, mailed on July 14th, 2020, of claim 16 under 35 U.S.C. 112(a). Applicant’s amendments have removed any subject matter which fails to meet the written description requirement. Accordingly, the rejection of claim 16 under 35 U.S.C. 112(a) has been withdrawn.
With respect to the rejection of claims 1, 3, 4, and 7 under 35 U.S.C. 103, Applicant’s arguments (pg. 11-12), filed October 14th, 2020 have been fully considered but they are not persuasive. Upon examination of Applicant’s amendments to Claim 1, the Examiner maintains the position that each and every limitation is taught by Warren, in view of Srinivasan. th, 2020, to claims 2, 5, and 6 have been found to overcome the previous rejection under 35 U.S.C. 103, mailed on July 14th, 2020. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made under 35 U.S.C. 103. Further information can be found above. 
With respect to the rejection of claims 8-13, Applicant’s arguments (pg. 12-13), filed October 14th, 2020 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made under 35 U.S.C. 103. Further information can be found above.
With respect to the rejection of claims 14-20, Applicant’s arguments (pg. 13-14), filed October 14th, 2020 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made under 35 U.S.C. 103. Further information can be found above.     
Conclusion                                                                                                                                                                                               
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE MADISON DAVIS whose telephone number is (571)272-2028.  The examiner can normally be reached on Mon - Fri 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/S.M.D./Examiner, Art Unit 3622                                                                                                                                                                                                        
/HAJIME ROJAS/Supervisory Patent Examiner, Art Unit 3681